DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 26, 2022 has been entered.  Claims 1, 10, and 16 were amended; claim 7 was cancelled.  In Applicant’s submission filed on July 26, 2022, the Examiner notes that claim 8 is listed as “(Cancelled)”.  However, the subject matter recited in claim 8 is presented as being amended.  Thus, claim 8 is being treated as “(Currently amended)” in this Action.  Thus, claims 1, 8, 10, and 16 were amended; and claim 7 was cancelled.  Claims 4, 13, and 19 remain cancelled.  Thus, claims 1-3, 5-6, 8-12, 14-18, and 20-21 are pending. 

Allowable Subject Matter
Claims 1-3, 5-6, 8-12, 14-18, and 20-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claims 10 and 16, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, identify a plurality of geospatial sites within a geographic region based upon trip observations associated with a CSMD based upon grouping of vehicle data points corresponding to starting and ending of trips using a hierarchical density-based spatial clustering of applications with noise (HDBSCAN) algorithm, separating vehicle data points associated with respective sites into consumer and business vehicle data points, determine a classification of each of the plurality of geospatial sites based upon the consumer vehicle data points and the business vehicle data points associated with the site.  Therefore, claim 1, as well as independent claims 10 and 16, and dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, and 20-21, are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent 9,563,852 B1, to Wiles et al., is directed a pest and disease modeling framework for precision agriculture applies weather information, pest biological characteristics, and crop management data to anonymous crowdsourced observations of pest presence for a reporting field.
U.S. Patent Publication 2009/0195401 A1, to Maroney et al., discloses tracking the behaviors of targets in an area under surveillance which includes determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification.
U.S. Patent 11,184,766 B1, to Lord et al., discloses maintaining and enforcing assertions about a user's intent and identity at a point of access.
In the response filed July 26, 2022, Applicant’s argued that the cited prior art of record failed to disclose the newly added limitations of “identify a plurality of geospatial sites within the geographic region based upon trip observations associated with the CSMD based upon grouping of vehicle data points corresponding to starting and ending of trips using a hierarchical density-based spatial clustering of applications with noise (HDBSCAN) algorithm, separating vehicle data points associated with respective sites into consumer and business vehicle data points, determine a classification of each of the plurality of geospatial sites based upon the consumer vehicle data points and the business vehicle data points associated with the site,” substantially as recited in amended Claim 1, as well as amended independent claims 10 and 16.
Applicant’s arguments are persuasive.  The elements of “identify a plurality of geospatial sites within the geographic region based upon trip observations associated with the CSMD based upon grouping of vehicle data points corresponding to starting and ending of trips using a hierarchical density-based spatial clustering of applications with noise (HDBSCAN) algorithm, separating vehicle data points associated with respective sites into consumer and business vehicle data points, determine a classification of each of the plurality of geospatial sites based upon the consumer vehicle data points and the business vehicle data points associated with the site,” substantially as recited in amended Claim 1 is not taught by the cited prior art of record.  Thus independent Claim 1, as well as amended independent claims 10 and 16, and dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, and 20-21, are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864